Citation Nr: 1210987	
Decision Date: 03/26/12    Archive Date: 04/05/12

DOCKET NO.  04-38 432A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1971.

This matter was originally before the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In May 2008, the Board issued a decision that, in pertinent part, denied the Veteran's claim of entitlement to service connection for psychiatric disability.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In April 2010, the Court issued a memorandum decision that vacated the portion of the May 2008 Board decision that denied entitlement to service connection for psychiatric disability, and remanded that matter to the Board for action in compliance with the instructions in the memorandum decision.  This matter was most recently before the Board in January 2011 when it was remanded for additional development.


REMAND

In the present case, service treatment records do not show that the Veteran was found to have any psychiatric disorder or that he reported any pertinent complaints.  A February 1971 discharge examination report shows that all systems, including psychiatric, were found to be normal on clinical evaluation.  The earliest post-service medical evidence of a psychiatric diagnosis is in 1995, more than 20 years after the Veteran's discharge from service.  Specifically, a September 1995 VA outpatient report notes a diagnosis of major depressive episode.  The Veteran attributed his depression to legal problems with his ex-wife, financial difficulties, and his pending disability application.  In January 1996 and April 1996 outpatient notes, the Veteran was diagnosed with an anxiety disorder.

After reviewing all of the evidence of record, the Board denied entitlement to service connection for psychiatric disability in May 2008.  The Board found that psychiatric disability was not present in service, a psychosis was not manifested within one year after the Veteran's discharge from service, and no current psychiatric disorder is etiologically related to service.  Parenthetically, the Board noted that in the January 1996 VA outpatient record, the Veteran reported feeling a little down secondary to physical stressors, lack of sleep, back pain, and stress.  The diagnosis at that time was anxiety disorder.  Similarly, in a May 1999 note, the Veteran attributed his depression to stress, partially due to his pilonidal disease.  However, the Board found that even assuming that at least some of his physical stressors involve service-connected disabilities, these reports do not constitute competent nexus opinions, because they are patent recitations of the Veteran's statements.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).

The April 2010 memorandum decision found that remand was required because the Board failed to address the credibility of the Veteran's statements regarding the aggravation of his psychiatric disability by his service-connected physical disabilities (fistula in ano, Crohn's colitis with perianal disease and pilonidal cyst).  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); and Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  The Court further found that the Board did not provide adequate reasons and bases for determining that VA complied with its duty to assist the Veteran since he was not provided with an examination.  See McLendon v. Nicholson, 20 Vet. App. 79, 83(2006). 

The Veteran was afforded a VA psychiatric examination in May 2011.  The examiner opined that the Veteran's currently-diagnosed psychiatric disability was not caused or aggravated by his service-connected fistula in ano, Crohn's colitis with perianal disease and/or pilonidal cyst.  The examiner also opined that the Veteran's psychiatric disability was caused or aggravated by an inservice assault and subsequent denial of medical care, as well as exposure to Agent Orange.  See May 2011 VA examination report and September 2011 addendum.  In this regard, the Veteran reported that during service he had to dispose of barrels of Agent Orange.  He also stated that while stationed in Arizona in 1968, he was threatened by his sergeant because he was unable to climb a pole, was thereafter assaulted by three officers, and was not allowed to seek medical attention for his injuries.  See May 2011 VA examination report and December 2004 DRO conference report.

The Veteran's service personnel records and service treatment records do not confirm the above alleged events, and VA has made no attempt to verify the alleged events.  On remand, the Veteran should be asked to provide specific details about the alleged events.  On remand, the RO or the AMC should advise the Veteran of the forms of evidence he may submit to support the alleged personal assault and exposure to Agent Orange.  Thereafter, additional development should be undertaken to verify these events.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should issue a letter to the Veteran informing him of evidence that can be submitted to establish the occurrence of the alleged personal assaults and exposure to Agent Orange, asking him to provide a detailed account of these events (to include dates, places and names), and requesting him to submit any corroborative evidence of the events (or provide the identifying information and any necessary authorization to enable the RO or the AMC to obtain such evidence on his behalf). 

2.  Thereafter, the RO or the AMC should undertake the necessary action to attempt to verify the occurrence of the Veteran's alleged in-service assault in 1968 and subsequent denial of medical care, as well as his alleged exposure to Agent Orange.  If necessary, the RO or the AMC should have the claims folders reviewed by a psychiatrist or a psychologist for the purpose of determining whether there were behavioral changes in service indicative of the Veteran's alleged in-service assault.  The RO or the AMC should make a specific determination as to what, if any, alleged event in service is verified, outlining the specific evidence corroborating that the event in service actually occurred. 

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  The RO or the AMC should then re-adjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the requisite opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate action.  

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

